UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4424


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KATRINA RASUL, a/k/a Trinka,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (5:09-cr-00024-F-2)


Submitted:   October 13, 2011             Decided:   October 26, 2011


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Katrina          Rasul     appeals       the        judgment          revoking        her

supervised        release       and    sentencing          her    to     twenty-four          months’

imprisonment.              Rasul       claims       her     sentence           is     procedurally

unreasonable because the district court did not address Rasul’s

history      of    serious      mental     illness         and    her       desire       to   receive

psychiatric treatment.                Finding no error, we affirm.

              A     sentence       imposed      after        revocation             of   supervised

release      should       be    affirmed       if    it     is        within    the      applicable

statutory         maximum       and     not     plainly          unreasonable.                  United

States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).                                            This

court first considers whether the sentence is unreasonable.                                         Id.

at    438.         “This       initial    inquiry          takes        a    more        deferential

appellate posture concerning issues of fact and the exercise of

discretion than reasonableness review for guideline sentences.”

United    States v.        Moulden,       478       F.3d    652,       656     (4th      Cir.   2007)

(applying same standard of review for probation revocation as

for   supervised          release      revocation)          (internal          quotation        marks

omitted).          This    court       should   affirm           if    the     sentence       is    not

unreasonable.           Crudup, 461 F.3d at 439.                      Only if a sentence is

found procedurally or substantively unreasonable will this court

“decide whether the sentence is plainly unreasonable.”                                    Id.

              In reviewing for reasonableness, this court “follow[s]

generally         the   procedural       and    substantive             considerations             that

                                                2
[are] employ[ed] in [the] review of original sentences, . . .

with   some    necessary         modifications      to     take       into     account      the

unique nature of supervised release revocation sentences.”                                  Id.

at 438-39 (alterations added) (internal citatation omitted).                                 A

sentence     imposed       upon      revocation    of     release       is    procedurally

reasonable if the district court considered the Chapter Seven

policy statements and the 18 U.S.C.A. § 3553(a) (West 2000 &

Supp. 2011) factors that it is permitted to consider.                                 See 18

U.S.C.A.      § 3583(e);         Crudup,    461    F.3d     at       438-40.        Relevant

factors include: “the nature and circumstances of the offense

and    the    history      and       characteristics       of    the     defendant,”         18

U.S.C.A. § 3553(a)(1), and the need for the sentence “to afford

adequate      deterrence        to    criminal     conduct,          . . .    protect       the

public from further crimes of the defendant, . . . [and] provide

the defendant with needed educational or vocational training,

medical      care,   or     other      correctional        treatment         in    the     most

effective manner . . . .”                18 U.S.C.A. §§ 3553(a)(2)(B)-(D).                    A

sentence     imposed      upon       revocation    of    release       is    substantively

reasonable     if    the    district       court    stated       a    proper       basis    for

concluding      that      the     defendant       should    receive          the    sentence

imposed, up to the statutory maximum.                     Crudup, 461 F.3d at 440.

The district court “ultimately has broad discretion to revoke

its previous sentence and impose a term of imprisonment up to



                                             3
the statutory maximum.”           Id. at 439 (internal quotation marks

omitted).

               We conclude that the sentence was both procedurally

and substantively reasonable.           The district court considered the

Chapter Seven policy statements and the appropriate sentencing

factors.       Rasul did not seek a lower sentence based on her need

for mental health treatment.             Nor did she seek a particular

sentence based on the sentencing factors.               While counsel made a

reference to Rasul having received mental health treatment while

previously      incarcerated    and    her   desire   to   receive   additional

treatment, counsel made no statements regarding why Rasul needed

such treatment and why the court should order a sentence of a

particular length because of the need for treatment. *

               Finding no procedural or substantive error in Rasul’s

sentence, we affirm.          We dispense with oral argument because the

facts    and    legal   contentions    are   adequately      presented    in   the

materials      before   the    court   and   argument      would   not   aid   the

decisional process.

                                                                         AFFIRMED

     *
       We note that the Bureau of Prisons is authorized by
statute to provide for Rasul’s safekeeping and care.      See 18
U.S.C. § 4042(a)(2) (2006).     Rasul may give her consent to
psychiatric treatment at an appropriate facility or to receiving
psychiatric   medications   if  the   medical   staff  makes   a
determination that such care or treatment is needed.      See 28
C.F.R. § 549.44(a), (b) (2011).



                                        4